Citation Nr: 1108362	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  05-00 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an aortic valve disorder, an enlarged and tortuous aorta, and an aortic aneurysm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to July 1989 and from October 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).  This case was remanded by the Board in July 2007 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record clearly and unmistakably shows that the Veteran's aortic valve disorder preexisted military service.

2.  The Veteran's preexisting aortic valve disorder likely progressed during his period of active military service, causing an enlarged and tortuous aorta, which was first manifested during military service.

3.  An aortic aneurysm resulted from the effects of the valve disorder.


CONCLUSION OF LAW

The Veteran has residuals of an aortic valve disorder, an enlarged and tortuous aorta, and an aortic aneurysm that are the result of disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran shall be presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service and by clear and unmistakable evidence that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

The Veteran's pre-service medical records are negative for any complaints or diagnosis of a heart disorder.  His service treatment records are negative for any complaints or diagnosis of a heart, with the exception of a July 1991 chest x-ray.  That x-ray found a "slight tortuo[s]ity of the aorta."  In a subsequent separation medical examination report, conducted approximately one week later, the Veteran denied having, or ever having had, any heart or chest symptoms.  On physical examination, no heart abnormalities were noted.

After separation from military service, at a May 2001 VA outpatient visit, the Veteran complained of dull chest pain for the previous three weeks, following an automobile accident.  He reported that he had received a diagnosis of "tortuous aorta" in 1991 and "enlarged aorta" in April 2001.  The Veteran was provided with a chest x-ray and a computerized tomography examination, after which the impression was 4.5-centimeter dilation of the ascending aorta.

The medical evidence of record shows that an abnormality of the aorta was consistently diagnosed from May 2001 onward, including characterization as an "ascending aortic aneurysm" from August 2001.  The Veteran eventually underwent surgery in May 2005 for an aortic valvular replacement and aneurysm repair.

A September 2007 letter from a private physician shows that the Veteran's diagnoses included status-post aortic valve replacement and aortic root replacement for bicuspid aortic valve.  The physician reported the following:

[The Veteran's] underlying cardiac disease is congenital in nature with a bicuspid aortic valve being present which also impacts on the formation of ascending aortic aneurysm and aortic insufficiency. . . .

[T]he ascending aortic aneurysm, which was present at the time of surgery, is not congenital in nature and is acquired over a period of time possibly on the basis of arthrosclerotic disease and severe aortic insufficiency present at the time of surgery from the bicuspid aortic valve.

A July 2010 VA heart examination report shows that the Veteran's claims file and medical records were reviewed.  After a review of the Veteran's reported history, a physical examination, and diagnostic testing, the diagnosis was status-post aortic valve replacement and ascending aortic root replacement for bicuspid aortic valve.  The examiner opined that the Veteran's 1991 "slight tortuo[s]ity of the aorta" was presumptively "due to the slowly progressive destruction of the bi[c]uspid aortic valve, leading to severe aortic valvular regurgitation and slowly enlarging the proximal aorta as part of the disease process.  The bi[c]uspid aortic valve occurs congenitally but the aortic dilation is acquired over time as the valve degenerates."  The examiner further stated that the Veteran's bicuspid aortic valve "occurred before birth" and over time caused "valvular degeneration which could begin as early as the first decade of life but the severe problem that requires intervention, usually does not occur until the 4th or 5th decade of life, as in the case of this patient."  On the basis of these findings, the examiner opined that there was a "strong likelihood" that the Veteran had a heart murmur at the time of both his entrance into, and separation from, military service.  On that basis, the examiner concluded that "it is at least as likely as not that the current valvular heart disease is traceable to the [V]eteran[']s period of active duty."  The examiner then stated that the Veteran's "congenital bicuspid aortic valve disease will get worse over time.  As it does, it will adversely affect the proximal aorta and cause progressive dilation.  Whether the valve or aorta appreciably worsened over the one year time he spent in active duty is unclear and unknown."  Finally, the examiner stated that

cardiology literature[e] states that the usual time [that] patients with this type of congenital heart disease require[e] aortic valve replacement [is] in the 4th or 5th decades of life.  This patent had his cardiac surgery at age 47.  Therefore, it is less likely than not that the congenital and acquired cardiac diseases worsened appreciably during the period of active duty.

The medical evidence of record clearly and unmistakably shows that the Veteran's aortic valve disorder preexisted military service.  Both the September 2007 letter from a private physician and the July 2010 VA heart examination report clearly indicate that the Veteran's bicuspid aortic valve disease is congenital in nature.  Congenital disorders, by definition, "exist at, and usually before, birth."  Dorland's Illustrated Medical Dictionary, 408 (30th ed. 2003).  Accordingly, the medical evidence of record demonstrates that the Veteran's aortic valve disorder clearly and unmistakably pre-existed military service.

For purposes of entitlement to benefits, the law provides that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. § 3.303(c).  However, service connection can be granted for congenital diseases vice defects if the disease was aggravated during service within the meaning of VA law and regulations.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  The September 2007 letter from a private physician and the July 2010 VA heart examination report both characterized the Veteran's aortic valve disorder as a "disease."  Additionally, it is clear from these reports that it is the sort of problem that is not static, but instead worsens with time.  That the valve problem caused additional difficulties is evidence that it is best characterized as a disease not a defect.  Even the VA examiner noted that such a valve problem degenerates with time.  Accordingly, while the disorder is congenital in nature, service connection may nevertheless be granted.  

When the presumption of soundness applies, a claimant is not required to show that the disease increased in severity during service-the requirement of an increase in disability in 38 C.F.R. § 3.306(b) applies only to determinations concerning the presumption of aggravation under 38 U.S.C.A. § 1153 and does not apply to determinations concerning the presumption of sound condition under 38 U.S.C.A. § 1111.  VAOPGCPREC 3-2003 (July 16, 2003).  Consequently, this case turns on whether the evidence clearly and unmistakably shows both that the disease pre-existed military service and was not aggravated thereby.  

As already noted, the evidence clearly shows that the aortic valve disease was congenital and therefore pre-existed military service.  The more difficult question is whether the evidence clearly and unmistakably shows that it was not aggravated during service.  Here, there is evidence that the disease progressed during service.  The VA examiner could not ascertain whether it appreciably worsened during service, but was clear on the point that there was a continued progression of the disease process, albeit congenital.  The fact that the Veteran was also found to have a tortuous aorta by the time he separated from his second period of active duty is likewise evidence that there was a progression of the disease beyond what was shown at entry (at which time there was no evidence of any problem due to the valve dysfunction).  Given this evidence of worsening, it cannot now be concluded that the evidence clearly and unmistakably shows that there was no aggravation, even during the short period of service from October 1990 to September 1991.  In other words, it appears debatable whether the progression to the point of developing a tortuous aorta occurred during service and whether such progression was beyond what would be considered natural progress of the pathology.  Therefore, the presumption of soundness is not rebutted and the Veteran is presumed to have been sound.  This conclusion in turn requires a finding that the diseased aortic valve began in service.

As VA General Counsel noted in his July 2003 precedent opinion, the application of the provisions of 38 U.S.C.A. § 1111 can cause illogical results, especially when evidence clearly and unmistakably shows that a disease process pre-existed service, as it does in this case.  Nevertheless, an ability to remedy the absurdity lies with Congress, not with VA.  VAOPGCPREC 3-2003.  There is no correlation between the fact presumed in this case (soundness at entry) and the facts that must be proven to rebut the presumption.  In other words, the Board must presume that the Veteran was sound at entry because it is not shown by clear and unmistakable evidence that there was no aggravation of the pre-existing disease process.  This results in a grant of service connection.


ORDER

Service connection for post-operative residuals of an aortic valve disorder, an enlarged and tortuous aorta, and an aortic aneurysm is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


